Title: General Orders, 13 August 1782
From: Washington, George
To: 


                  
                     
                     Head Quarters Newburgh Tuesday August 13th 1782
                     Parole Georgia
                     Countersigns Hanover
                  Ireland
                  The 4th Connecticut regiment will give the guards &ca on the east side the river for seven days commencing the 15th instant: the same regiment will furnish the fatigue parties tomorrow.
               